Citation Nr: 1725546	
Decision Date: 07/06/17    Archive Date: 07/18/17

DOCKET NO.  14-00 928	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUES

1.  Entitlement to service connection for a disability claimed as a urinary condition, bladder condition, and kidney condition resulting from exposure to ionizing radiation (genitourinary disability).

2.  Entitlement to service connection for a bilateral ankle disability.

3.  Entitlement to service connection for a bilateral knee disability.

4.  Entitlement to service connection for a bilateral hip disability.

5.  Entitlement to service connection for a low back disability.

6.  Entitlement to service connection for a bilateral shoulder disability.

7.  Entitlement to service connection for a bilateral elbow disability.



REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

L. Pelican, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the Army from December 1944 to November 1946.  The Veteran was awarded the Asiatic Pacific Service Medal with 1 Bronze Star, the Philippine Liberation Service Medal, and Army Occupation Medal, among other decorations.  

This case comes before the Board of Veterans' Appeals (the Board) from a February 2013 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO) in Huntington, West Virginia.

This appeal was processed using the Virtual VA and Veterans Benefits Management System (VBMS) paperless claims processing systems; any future consideration of this case should take into account the existence of these electronic records.

Pursuant to the Veteran's request, a video conference hearing before a member of the Board was scheduled for May 2017.  However, in a March 2017 statement, the Veteran requested to cancel his hearing.  Under these circumstances, the regulations consider the hearing request to have been withdrawn.  38 C.F.R. § 20.704 (e) (2016).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The issue of entitlement to service connection for a genitourinary disability is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The evidence does not show a current diagnosis of a right or left ankle disability.

2.  The evidence is against finding that the Veteran's degenerative joint disease (DJD) of the bilateral knees is related to service.

3.  The evidence is against finding that the Veteran's DJD of the bilateral hips is related to service.

4.  The evidence is against finding that the Veteran's DJD of the lumbar spine is related to service.

5.  The evidence does not show a current diagnosis of a right or left shoulder disability.

6.  The evidence does not show a current diagnosis of a right or left elbow disability.


CONCLUSIONS OF LAW

1.  A bilateral ankle disability was not incurred in service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1137 (West 2014); 38 C.F.R. § 3.303 (2016).

2.  A bilateral knee disability was not incurred in service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1137 (West 2014); 38 C.F.R. § 3.303 (2016).

3.  A bilateral hip disability was not incurred in service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1137 (West 2014); 38 C.F.R. § 3.303 (2016).

4.  A low back disability was not incurred in service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1137 (West 2014); 38 C.F.R. § 3.303 (2016).

5.  A bilateral shoulder disability was not incurred in service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1137 (West 2014); 38 C.F.R. § 3.303 (2016).

6.  A bilateral elbow disability was not incurred in service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1137 (West 2014); 38 C.F.R. § 3.303 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

VA satisfied its duty to notify the Veteran pursuant to the Veterans Claims Assistance Act of 2000 (VCAA).  38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a), 4.2 (2016).  A December 2011 letter notified the Veteran of how to substantiate a service connection claim.  The letter notified the Veteran of the allocation of responsibilities between himself and VA, and of how ratings and effective dates are assigned.  Therefore, the duty to notify is satisfied.

VA's duty to assist under the VCAA includes helping the claimant obtain service treatment records and other pertinent records, as well as performing an examination or obtaining a medical opinion when one is necessary to make a decision on the claim.  See 38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159(c) (2016).
Here, the Veteran's entrance and separation examinations, VA medical records, and private medical records are in the claims file.  

This is a claim where service treatment and personnel records are not available.  See December 2011 Personnel Information Exchange System (PIES) Request, December 2012 PIES response, and January 2013 Formal Finding of Unavailability.  In a case in which a Veteran's service records are unavailable through no fault of his or her own, there is a heightened obligation for VA to assist the Veteran in the development of their claim and provide reasons or bases for any adverse decision rendered without these records.  See Cromer v. Nicholson, 19 Vet. App. 215, 217 (2005) (quoting O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991)); Moore v. Derwinski, 1 Vet. App. 401, 406 (1991) (noting that the duty to assist is "particularly great in light of the unavailability of the Veteran's exit examination and full Army medical records").  The Veteran was provided notice of the unavailability of his records in December 2012 and January 2013, and informed of the efforts undertaken to locate such records; he was advised that he could submit any copies of records he had in his possession.  

The Board notes that in a March 1970 statement, the Veteran wrote that he was in receipt of Social Security Administration disability benefits.  Those records have not been associated with the claims file; however, the Veteran has not stated, and the claims file does not indicate, that those records are pertinent to his claims on appeal.  Further, the Veteran requested that the Board render a decision based on the available evidence.  See March 2017 statement.  Thus, the duty to obtain relevant records on the Veteran's behalf is satisfied.  See 38 C.F.R. § 3.159(c) (2016).

The Veteran was provided VA examinations for his claimed ankle, knee, hip, and back disabilities in December 2013.  As will be discussed in greater detail below, the examiner reviewed the Veteran's past medical history, considered the Veteran's present complaints, examined the Veteran, and provided opinions supported by a rationale such that the Board can render an informed determination.  The Board, therefore, concludes that the examination reports are adequate for the purposes of rendering a decision in the instant appeal.  See 38 C.F.R. § 4.2 (2016); see also Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).

The Veteran has not been afforded VA examinations to assess the nature and etiology of his claimed bilateral elbow and bilateral shoulder disabilities.  The Board is aware of the case of McLendon v. Nicholson, 20 Vet. App. 79 (2006), which held that an examination is required when there is (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability; (2) evidence establishing that an event, injury, or disease occurred in service; (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the veteran's service; and (4) insufficient competent medical evidence on file for VA to make a decision on the claim.

In this case, a medical examination or opinion addressing these disabilities is unnecessary.  As discussed in more detail below, the evidence of record does not show the existence of diagnoses or recurrent symptoms of elbow or shoulder disabilities.  As there is no evidence that the Veteran has current elbow or shoulder disabilities, a remand to afford the Veteran examinations for these claimed conditions is not necessary.

Neither the Veteran nor his representative has raised any issues with the duty to notify or duty to assist.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).

As VA has fulfilled the duty to notify and assist to the extent possible, the Board can consider the merits of these appeals without prejudice to the Veteran.  Bernard v. Brown, 4 Vet. App. 384, 394 (1993).

Legal Criteria

Service connection may be established for a disability resulting from personal injury suffered or disease contracted in the line of duty in the active military, naval, or air service.  38 U.S.C.A. § 1110 (West 2014).  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b) (2016).  Service connection may also be granted for any injury or disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303(d) (2016).

For veterans who have served 90 days or more of active service during a war period or after December 31, 1946, certain chronic disabilities, including arthritis, are presumed to have been incurred in service if manifest to a compensable degree within one year of discharge from service.  38 U.S.C.A. §§ 1101, 1112, 1137 (West 2014); 38 C.F.R. §§ 3.307, 3.309 (2016).  In the instant case, there is no presumed service connection because there is no evidence that the Veteran's DJD (arthritis) manifested to a compensable degree within one year of service.

In the absence of presumptive service connection, to establish a right to compensation for a present disability on a direct basis, a Veteran must show: (1) evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) evidence of a nexus between the claimed in-service disease or injury and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999).

The Board is required to assess the credibility and probative weight of all relevant evidence, and may consider factors such as facial plausibility, bias, self-interest, and consistency with other evidence of record.  McClain v. Nicholson, 21 Vet. App. 319, 325 (2007) (Greene, J., concurring in part and dissenting in part) (noting that the Board has the duty to assess credibility and probative weight of evidence); see Jandreau v. Nicholson, 492 F.3d 1372, 1376 (Fed. Cir. 2007) (affirming that the Board retains discretion to make credibility determinations and otherwise weigh the evidence submitted, including lay evidence); Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) (holding that the Board, as fact finder, is obligated to, and fully justified in, determining whether lay evidence is credible in and of itself, i.e., because of possible bias, conflicting statements, etc.).

The Veteran is competent to provide testimony concerning factual matters of which he has firsthand knowledge, such as experiencing a physical symptom such as pain.  Barr v. Nicholson, 21 Vet. App. 303 (2007); Washington v. Nicholson, 19 Vet. App. 362 (2005) (holding that the Veteran was competent to report hip disorder, pain, rotated foot; limited duty, physical therapy, and treatment in service).  Further, under certain circumstances, lay statements may support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability, or symptoms of disability, susceptible of lay observation.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Jandreau, 492 F.3d 1372 (holding that a layperson is competent to identify a simple condition such as a broken leg).  Competency of evidence, however, differs from weight and credibility.  The former is a legal concept determining whether testimony may be heard and considered by the trier of fact, while the latter is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) (noting that "although interest may affect the credibility of testimony, it does not affect competency to testify").

The Board has the authority to "discount the weight and probity of evidence in the light of its own inherent characteristics and its relationship to other items of evidence."  See Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997 ), cert. denied, 523 U.S. 1046 (1998) (affirming Board decision affording higher probative value to a contemporaneous written by the Veteran during service than a subsequent assertion years later).  

Ankles

With respect to the first Hickson element, the December 2013 VA examination report indicated that the Veteran reported intermittent bilateral ankle pain that was worse in cold or wet weather.  However, clinical evaluation of the Veteran's ankles revealed no apparent disability, and x-rays were normal.  

The Board acknowledges that the Veteran's reports of intermittent pain in his ankles.  However, objective testing of the Veteran's ankles has revealed no disability, nor does the record otherwise contain evidence of a current ankle disability during the appeal period.  The Veteran is competent to report sensory or observed symptoms, and his testimony in that regard is entitled to some probative weight.  However, pain alone is not a disability.  Sanchez-Benitez v. West, 13 Vet. App. 282, 285 (1999) (holding that pain alone, without a diagnosed or identifiable underlying malady or condition, does not in and of itself constitute a disability for which service connection may be granted).  Based on the evidence of record, the Board therefore concludes no such disability exists.

Congress has specifically limited entitlement to service-connected benefits to cases where there is a current disability.  "In the absence of proof of a present disability, there can be no valid claim."  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  Here, because there is no evidence of a diagnosis or recurrent symptoms of a bilateral ankle disability, the Board finds that service connection is not warranted.

Knees

The December 2013 VA examination report indicates the Veteran has a current diagnosis of DJD of the bilateral knees; thus the first Hickson element is met.

The Veteran's separation examination shows no musculoskeletal defects; however, the Veteran reported that his knees were subject to day-to-day stresses as an infantryman during service.  See January 2012 statement.  In the absence of the Veteran's service treatment records, and given his credible statements, the second Hickson element is met.

With respect to nexus evidence, the record contains a single negative opinion.  The December 2013 VA examiner opined that the Veteran's DJD of the knees was less likely than not related to service.  The examiner observed that the Veteran presently denied any injury to the knees while in service, and his separation examination showed no defect.  The examiner noted that after discharge the Veteran worked as an underground coal miner for 17 years, which was a physical labor job that required crawling on knees and lifting equipment and supplies.  Bending and stooping would have been necessary.  The examiner opined that the degenerative changes in the Veteran's knees would not be uncommon given the Veteran's age, especially given his work in such a physical labor job as a coal miner.

The opinion is based on a review of the record and supported by a sound rationale.  The Board considered the assertions of the Veteran and his representative regarding a relationship between his bilateral knee disability and military service.  See March 2013 Notice of Disagreement, January 2014 VA Form 9 and VA Form 646, and May 2017 appellate brief.  However, neither individual has been shown to be capable of making medical conclusions on complex matters such as this.  See Jandreau, 492 F.3d 1372 (Fed. Cir. 2007); see also Layno, 6 Vet. App. 465 (1994).  For these reasons the Board finds the December 2013 opinion to be the most probative evidence of record regarding the etiology of the Veteran's bilateral knee disability.  

In the absence of conflicting evidence, the third Hickson element is not met.  As the evidence is against finding that the Veteran's bilateral knee disability is related to service, entitlement to service connection for a bilateral knee disability is not warranted, and the claim must be denied.

Hips

The December 2013 VA examination report indicates the Veteran has a current diagnosis of DJD of the bilateral hips; thus the first Hickson element is met.

The Veteran's separation examination shows no musculoskeletal defects; however, the Veteran reported that his hips were subject to day-to-day stresses as an infantryman during service.  See January 2012 statement.  In the absence of the Veteran's service treatment records, and given his credible statements, the second Hickson element is met.

As to nexus evidence, the December 2013 VA examiner opined that the Veteran's DJD of the hips was less likely than not related to service.  The examiner observed that the Veteran presently denied any injury to his hips while in service, and his separation examination showed no defect.  The examiner noted that after the Veteran's discharge he worked as an underground coal miner for 17 years.  The examiner opined that the degenerative changes in the Veteran's hips would not be uncommon given the Veteran's age, especially given his work in such a physical labor job as a coal miner.

The Board considered the assertions of the Veteran and his representative regarding a relationship between his bilateral hip disability and military service.  See March 2013 Notice of Disagreement, January 2014 VA Form 9 and VA Form 646, and May 2017 appellate brief.  However, neither individual has been shown to be capable of making medical conclusions on complex matters such as this.  See Jandreau, 492 F.3d 1372 (Fed. Cir. 2007); see also Layno, 6 Vet. App. 465 (1994).  For these reasons the Board finds the December 2013 opinion to be the most probative evidence of record regarding the etiology of the Veteran's bilateral hip disability.  

In the absence of conflicting evidence, the third Hickson element is not met.  Thus, entitlement to service connection for a bilateral hip disability is not warranted, and the claim must be denied.

Back

The December 2013 VA examination report indicates the Veteran has a current diagnosis of DJD of the lumbar spine; thus the first Hickson element is met.

The Veteran's separation examination shows no musculoskeletal defects; however, the Veteran reported that his back was subject to day-to-day stresses as an infantryman during service.  See January 2012 statement.  In the absence of the Veteran's service treatment records, and given his credible statements, the second Hickson element is met.

With respect to nexus evidence, the December 2013 VA examiner opined that the Veteran's DJD of the lumbar spine was less likely than not related to service.  The examiner observed that the Veteran presently denied any injury to the back while in service, and his separation examination showed no defect.  The examiner noted that after discharge he worked as an underground coal miner for 17 years, adding that the degenerative changes in the Veteran's lumbar spine would not be uncommon given the Veteran's age, especially given his work in such a physical labor job as a coal miner.

The opinion is based on a review of the record and supported by a sound rationale.  The Board considered the assertions of the Veteran and his representative regarding a relationship between his low back disability and military service.  See March 2013 Notice of Disagreement, January 2014 VA Form 9 and VA Form 646, and May 2017 appellate brief.  However, neither individual has been shown to be capable of making medical conclusions on complex matters such as this.  See Jandreau, 492 F.3d 1372 (Fed. Cir. 2007); see also Layno, 6 Vet. App. 465 (1994).  For these reasons the Board finds the December 2013 opinion to be the most probative evidence of record regarding the etiology of the Veteran's low back disability.  

In the absence of conflicting evidence, the third Hickson element is not met; thus, entitlement to service connection for a low back disability is not warranted, and the claim must be denied.

Shoulders

With respect to the first Hickson element, a current disability, the Veteran has not presented any competent evidence of a current diagnosis or recurrent symptoms of a bilateral shoulder disability.  Although the Veteran asserted that his shoulders are "riddled with arthritis," the record contains no indication of diagnoses or treatment for a shoulder disability, nor has the Veteran been shown to be capable of making a complex medical diagnosis.  See March 2013 Notice of Disagreement; see also Jandreau, 492 F.3d 1372 (Fed. Cir. 2007); see also Layno, 6 Vet. App. 465 (1994).  Thus, the first Hickson element is not met.

Congress has specifically limited entitlement to service-connected benefits to cases where there is a current disability.  Brammer, 3 Vet. App. at 225 (1992).  Here, because there is no evidence of a diagnosis or recurrent symptoms of a bilateral shoulder disability, the Board finds that service connection is not warranted.


Elbows

With respect to the first Hickson element, a current disability, the Veteran has not presented any competent evidence of a current diagnosis or recurrent symptoms of a bilateral elbow disability.  Although the Veteran has asserted that his elbows are "riddled with arthritis," the record contains no indication of diagnoses or treatment for an elbow disability, nor has the Veteran been shown to be capable of making a complex medical diagnosis.  See March 2013 Notice of Disagreement; see also Jandreau, 492 F.3d 1372 (Fed. Cir. 2007); see also Layno, 6 Vet. App. 465 (1994).  Thus, the first Hickson element is not met.

Congress has specifically limited entitlement to service-connected benefits to cases where there is a current disability.  Brammer, 3 Vet. App. at 225 (1992).  Here, because there is no evidence of a diagnosis or recurrent symptoms of a bilateral elbow disability, the Board finds that service connection is not warranted.


ORDER

Entitlement to service connection for a bilateral ankle disability is denied.

Entitlement to service connection for a bilateral knee disability is denied.

Entitlement to service connection for a bilateral hip disability is denied.

Entitlement to service connection for a low back disability is denied.

Entitlement to service connection for a bilateral shoulder disability is denied.

Entitlement to service connection for a bilateral elbow disability is denied.




REMAND

The Veteran asserts that he has a genitourinary disability that is the result of exposure to ionizing radiation during service.  

Service connection for conditions claimed to be due to exposure to ionizing radiation in service can be established in any of three different ways.  See Davis v. Brown, 10 Vet. App. 209, 211 (1997); Rucker v. Brown, 10 Vet. App. 67, 71 (1997).  First, there are diseases that are presumptively service-connected in radiation-exposed veterans under 38 U.S.C.A. § 1112 (c) and 38 C.F.R. § 3.309 (d).  Second, service connection can be established under 38 C.F.R. § 3.303 (d) with the assistance of the procedural advantages prescribed in 38 C.F.R. § 3.311, if the condition at issue is a radiogenic disease.  Third, direct service connection can be established under 38 C.F.R. § 3.303 (d) by showing that the disease was incurred during or aggravated by service without regard to the statutory presumptions.  See Combee v. Brown, 34 F.3d 1039, 1043-44 (Fed. Cir. 1994).

Under Combee, VA must not only determine whether a veteran had a disability recognized by VA as being etiologically related to exposure to ionizing radiation, but must also determine whether the disability was otherwise the result of active service.  In other words, the fact that the requirements of a presumptive regulation are not met does not in and of itself preclude a claimant from establishing service connection by way of proof of actual direct causation.

A "radiation-exposed veteran" is defined by 38 C.F.R. § 3.309 (d)(3) as a veteran who while serving on active duty or on active duty for training or inactive duty training, participated in a radiation-risk activity.  "Radiation-risk activity" is defined to mean onsite participation in a test involving the atmospheric detonation of a nuclear device; the occupation of Hiroshima, Japan or Nagasaki, Japan by United States forces during the period beginning on August 6, 1945, and ending on July 1, 1946; or internment as a prisoner of war (or service on active duty in Japan immediately following such internment) during World War II which resulted in an opportunity for exposure to ionizing radiation comparable to that of the United States occupational forces in Hiroshima or Nagasaki during the period from August 6, 1945 through July 1, 1946.  38 C.F.R. § 3.309 (b)(i), (ii) (2016).

Diseases presumptively service-connected for radiation-exposed veterans under the provisions of 38 U.S.C.A. § 1112 (c) and 38 C.F.R. § 3.309 (d)(2) are: leukemia (other than chronic lymphocytic leukemia), cancer of the thyroid, cancer of the breast, cancer of the pharynx, cancer of the esophagus, cancer of the stomach, cancer of the small intestine, cancer of the pancreas, multiple myeloma, lymphomas (except Hodgkin's disease), cancer of the bile ducts, cancer of the gall bladder, primary liver cancer (except if cirrhosis or hepatitis B is indicated), cancer of the salivary glands, cancer of the urinary tract; bronchiolo-alveolar carcinoma; cancer of the bone; cancer of the brain; cancer of the colon; cancer of the lung; and cancer of the ovary.  38 U.S.C.A. § 1112 (c)(2); 38 C.F.R. § 3.309 (d).

If a claimant does not qualify as a "radiation-exposed veteran" under 38 C.F.R. § 3.309(d)(3) and/or does not suffer from one the presumptive conditions listed in 38 C.F.R. § 3.309 (d)(2), the veteran may still benefit from the special development procedures provided in 38 C.F.R. § 3.311 if the veteran suffers from a radiogenic disease and claims exposure to ionizing radiation in service.  Under 38 C.F.R. § 3.311, "radiogenic disease" means a disease that may be induced by ionizing radiation.  See 38 C.F.R. § 3.311 (b)(2).

Under the special development procedures in § 3.311(a), dose data will be requested from the Department of Defense in claims based upon participation in atmospheric nuclear testing, and claims based upon participation in the American occupation of Hiroshima or Nagasaki, Japan, prior to July 1, 1946.  38 C.F.R. § 3.311 (a)(2) (2016).  In all other claims, 38 C.F.R. § 3.311 (a) requires that a request be made for any available records concerning the veteran's exposure to radiation.  These records normally include but may not be limited to the veteran's Record of Occupational Exposure to Ionizing Radiation (DD Form 1141), if maintained, service medical records, and other records which may contain information pertaining to the veteran's radiation dose in service.  All such records will be forwarded to the Under Secretary for Health, who will be responsible for preparation of a dose estimate, to the extent feasible, based on available methodologies.  38 C.F.R. § 3.311 (a)(2)(iii) (2016).

In the instant case, the RO determined that the Veteran's service records, as well as any records that could substantiate his assertions regarding exposure to ionizing radiation during service, were fire-related and thus unavailable.  See December 2011 Personnel Information Exchange System (PIES) Request, December 2012 PIES response, and January 2013 Formal Finding of Unavailability.  Further, the record does not indicate the Veteran has been diagnosed with a radiogenic disease, nor has the Veteran presented competent scientific or medical evidence that his claimed disability is a radiogenic disease.  See 38 C.F.R. § 3.311 (b) (4) (2016).  Thus, the presumptive provisions are inapplicable to the Veteran's claim.

Nevertheless, the Board must consider direct service connection absent the relevant presumptive provisions.  The Veteran has not been afforded a VA examination for his claimed genitourinary disability.  An examination is required when there is (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability; (2) evidence establishing that an event, injury, or disease occurred in service; (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the veteran's service; and (4) insufficient competent medical evidence on file for VA to make a decision on the claim.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

VA medical records show the Veteran has a current diagnosis of benign prostate hypertrophy and a history of urethral stricture.  See August 16, 2011 VA Emergency Department History and Physical Note (available in February 13, 2013 CAPRI file located in the Legacy Content Manager Documents).  Additionally, the Veteran reports he was exposed to ionizing radiation during service by virtue of his proximity to Hiroshima during the wartime occupation in Japan.  See January 2012 statement and Radiation Risk Activity Information Sheet.  The Veteran has also asserted that he believes his genitourinary condition or conditions are related to service.  Moreover, the Veteran has reported genitourinary difficulties since he was 20, the age at which he was discharged from service.  See December 2011 University of Virginia Hospital note.  Given the low threshold of McLendon and the unavailability of the Veteran's service records, the Board finds it appropriate to afford the Veteran a VA examination to determine the nature his claimed genitourinary disability and its relationship, if any, to military service.  For the purposes of this examination, the clinician should assume the Veteran was exposed to ionizing radiation during service.

If the Veteran is physically unable to attend a VA examination, his claims file should be forwarded to an appropriate clinician to obtain a medical opinion.

Accordingly, the case is REMANDED for the following actions:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  Expedited handling is requested.)

1.  Schedule the Veteran for a VA examination with an appropriate physician to determine the nature and etiology of any diagnosed disability claimed as a urinary condition, bladder condition, and kidney condition.  The claims file must be made available to the examiner for review in connection with the examination.  All indicated tests should be conducted and the reports of any such studies should be incorporated into the examination report to be associated with the claims file.  If the Veteran is unable to attend a VA examination, forward his claims file to an appropriate physician for a medical opinion.

Based on the review of the Veteran's claims file and examination of the Veteran, the clinician is asked to opine on the following:

a.  Identify any diagnosed urinary condition, bladder condition, and kidney condition present since December 2011.

b.  State whether it is at least as likely as not (a probability of 50 percent or greater) that any diagnosed urinary condition, bladder condition, and kidney condition is caused by or related to service, to include the Veteran's reported exposure to ionizing radiation during the wartime occupation of Japan.

The rationale for any opinion expressed must be provided.  If the examiner is unable to offer any of the requested opinions, it is essential that the examiner offer a rationale for the conclusion that an opinion could not be provided without resort to speculation, together with a statement as to whether there is additional evidence that could enable an opinion to be provided, or whether the inability to provide the opinion is based on the limits of medical knowledge.  See Jones v. Shinseki, 23 Vet. App. 382 (2011).

2.  Review the examination report to ensure that they comply with the Board's remand directives.  Any inadequacies should be addressed prior to recertification to the Board.

3.  After ensuring that the requested actions are completed, the AOJ should conduct any other development actions deemed warranted and readjudicate the claim on appeal.  If the benefit sought is not granted, the AOJ must furnish a Supplemental Statement of the Case before the claims file is returned to the Board, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


______________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


